Opinion issued October 15, 2020




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-18-00780-CV
                            ———————————
                        LIBRADO PENA, JR., Appellant
                                         V.
                TEXAS FAIR PLAN ASSOCIATION, Appellee


                    On Appeal from the 80th District Court
                            Harris County, Texas
                      Trial Court Case No. 2017-02397


                          MEMORANDUM OPINION

      This is an appeal from a summary judgment in favor of insurer and appellee

Texas Fair Plan Association (“TFPA”). Appellant and homeowner Librado Pena, Jr.

filed a claim after a fire destroyed a screened room he had built behind his house in

Pasadena. TFPA determined that the loss was covered as an “other structure” based
on its conclusion that the room was not attached to the house. TFPA maintained that

coverage for damages to the screened room was limited to the “other structure”

policy limit of $15,610. Pena maintained that the room was attached to the house by

a foundation and, therefore, his damages should be covered under the policy limit of

$156,100 for loss to the dwelling and structures attached to it. Pena also maintained

that the replacement cost of the room was approximately four times the lower policy

limit. Unsatisfied with the resolution of his insurance claim, Pena sued TFPA for

breach of contract and violations of the Insurance Code and the Deceptive Trade

Practices Act. TFPA moved for summary judgment, arguing that because the

screened room did not share a common wall or roof with the house and there was

“clear space” between it and the house, it was an “other structure” under the policy.

Pena argued that the screened room was attached to the house by a slab foundation.

The trial court found for TFPA, and Pena appealed.

      Because we conclude that there are genuine questions of material fact about

whether the screened room was attached to the house, we reverse the trial court’s

summary judgment and remand this case to the trial court for further proceedings.

                                   Background

      Librado Pena, Jr. owns a house in Pasadena Texas. The house is attached to a

garage by a covered breezeway. In 2012, Pena laid a concrete slab foundation in his

backyard and built a 20' by 32' room with openings that were covered by screens


                                         2
(the “screened room”).1 After the screened room was built, Pena hired Williams &

Associates to draw up plans for expanding the house, and, in 2013, he added a slab

foundation between the slab foundations supporting the screened room and the

house. The new slab foundation was joined to the other slab foundations by rebar,

cement, and utility connections.

       Yard


       2013
    Foundation
                                                                Main
                                                                house
                                   Screened
                                     room
    Breezeway



                                         Garage




              Figure 1:   Diagram of Pena’s Property (not to scale)



1
      Pena refers to this room as the “game room,” and TFPA refers to it as the “patio
      room.” We refer to it as the “screened room.”
                                          3
      Pena’s homeowner’s insurance policy in effect from November 26, 2015 to

November 26, 2016 provided:

      COVERAGE A (DWELLING)

      We cover:

      1.     the dwelling on the residence premises shown on the
             declarations page including structures attached to the dwelling.

      2.     other structures on the residence premises set apart from the
             dwelling by clear space. This includes structures connected to the
             dwelling by only a fence, utility line or similar connection. The
             total limit of liability for other structures is the limit of liability
             shown on the declarations page or 10% of the Coverage A
             (Dwelling) limit of liability, whichever is greater. This is
             additional insurance and does not reduce the Coverage A
             (Dwelling) limit of liability.

      In 2016, a fire of unknown origin destroyed the screened room. Pena alleged

that the replacement cost of the screened room was $60,000. TFPA concluded that

the screened room was an “other structure” under coverage A(2) of the insurance

policy and that its liability for the loss of the screened room was limited to $15,610.

Pena sued TFPA for breach of contract and violations of the Texas Insurance Code

and Texas Deceptive Trade Practices Act.

      TFPA moved for summary judgment on traditional grounds, arguing that the

screened room was “built separate and apart from the main house,” and that it was

an “other structure” under the policy. TFPA relied on a recorded statement Pena

made the day after the fire in which he described the screened room as “detached”


                                            4
and agreed that it was “a separate structure away from the house that’s used as a get-

together area, a family room.” In his deposition, Pena testified that the screened room

did not share a wall or roof with the house or garage. He also testified, however, that

the screened room “shares a slab” consisting of “electrical, rebar, concrete” with the

house. Pena agreed that a photograph showed “space between the [screened] room

and the rest of the garage and house structure.”

      TFPA also relied on the reports and affidavits of Reginald Douglas, an

adjustor with Eberl Claims Service who prepared an estimate of costs to repair or

replace covered damage, and Bradley L. East, a professional engineer with the CTL

Group who inspected the damage. Both Douglas and East averred that the screened

room was “freestanding and set apart from by a clear space from the main house.”

East’s report characterized the screened room as “free-standing” and “detached.”

      In response to TFPA’s motion for summary judgment, Pena pointed out that

in his deposition testimony, he stated that the screened room “shares a slab” with the

house. He also relied on his own affidavit and numerous photographs attached to it.

In his affidavit, Pena averred that, at the time of the fire, the screened room “was

built on and occupied a part of the foundation of the planned addition that was a part

of the foundation [of the] main residence.” He also averred that plumbing and

electrical lines ran through the foundation and tied into both the screened room and

the house.


                                          5
       Exhibit 3 to Pena’s affidavit was six photographs of the construction of the

slab foundation that joined the screened room foundation on one side and the house

foundation on another. These photographs show that a portion of the lot behind

Pena’s house and surrounding the screened room had been excavated to allow the

foundation and utility connections to be set in place. Wood framing, rebar, utility

connections, and a sheet of heavy plastic over the top are shown in one photograph,

and another photograph shows the area after the cement was poured. The photograph

shows the cement abutting the bottom of the screened room and the bottom of the

house. Pena argued that the common foundation that was joined to the foundation of

the house and the screened room attached the screened room to the house. Therefore,

he contended that the screened room was attached to the house, satisfying the

language of the policy coverage provision in (A)(1). He also argued that, although

the words “similar connection” in coverage provision (A)(2) were undefined, they

“connote something long and sinuous with minimal substance ‘similar to a fence or

utility line.’” He contended, therefore, that the foundation was not similar to a fence

or a utility line.

       The trial court granted summary judgment, finding that “there is no genuine

issue of material fact and the TFPA is entitled to judgment as a matter of law.” Pena

later nonsuited his other claims, and the trial court signed a final judgment. Pena

appealed.


                                          6
                                       Analysis

      On appeal, Pena asserts that the trial court erred by granting summary

judgment because (a) there are genuine issues of material fact, (b) the screened room

was not separated from the main house by clear space, (c) the way that the screened

room is joined to the house is not similar to a fence or utility line, and (d) Pena’s

interpretation of the insurance policy coverage provisions is reasonable.

I.    A traditional summary judgment may be granted only when there are no
      genuine issues of material fact and the movant is entitled to judgment as
      a matter of law.

      The purpose of summary judgment is to eliminate patently unmeritorious

claims, not to deprive a litigant of the right to a jury trial. E.g., Tex. Dep’t of Parks

& Wildlife v. Miranda, 133 S.W.3d 217, 228 (Tex. 2004); City of Houston v. Clear

Creek Basin Auth., 589 S.W.2d 671, 678 n.5 (Tex. 1979). To prevail on a traditional

motion for summary judgment, the movant must show that no genuine issue of

material fact exists and that it is entitled to judgment as a matter of law. TEX. R. CIV.

P. 166a(c); Lujan v. Navistar, Inc., 555 S.W.3d 79, 84 (Tex. 2018). “If the movant

carries this burden, the burden shifts to the nonmovant to raise a genuine issue of

material fact precluding summary judgment.” Lujan, 555 S.W.3d at 84; see

Maldonado v. Maldonado, 556 S.W.3d 407, 414 (Tex. App.—Houston [1st Dist.]

2018, no pet.). “A genuine issue of material fact exists if more than a scintilla of




                                           7
evidence establishing the existence of the challenged element is produced.” Ford

Motor Co. v. Ridgway, 135 S.W.3d 598, 600 (Tex. 2004).

      We review a trial court’s summary judgment de novo. Lujan, 555 S.W.3d at

84. In doing so, “we take as true all evidence favorable to the nonmovant, and we

indulge every reasonable inference and resolve any doubts in the nonmovant’s

favor.” Provident Life & Accident Ins. Co. v. Knott, 128 S.W.3d 211, 215 (Tex.

2003).

II.   Insurance policies are construed according to ordinary rules of contract
      interpretation.

      In construing an insurance policy, we follow ordinary rules of contract

interpretation and determine the parties’ intent as reflected in the terms of the policy

itself. Nassar v. Liberty Mut. Fire Ins. Co., 508 S.W.3d 254, 257–58 (Tex. 2017).

This requires us to “examine the entire agreement and seek to harmonize and give

effect to all provisions so that none will be meaningless.” Gilbert Tex. Constr., L.P.

v. Underwriters at Lloyd’s London, 327 S.W.3d 118, 126 (Tex. 2010). “[N]o one

phrase, sentence, or section [of a contract] should be isolated from its setting and

considered apart from the other provisions.” Nassar, 508 S.W.3d at 258 (quoting

Forbau v. Aetna Life Ins. Co., 876 S.W.2d 132, 134 (Tex. 1994)). Undefined words

and phrases are given “their ordinary and generally accepted meaning, reading them

in context and in light of the rules of grammar and common usage.” RSUI Indem.

Co. v. Lynd Co., 466 S.W.3d 113, 118 (Tex. 2015) (citing Gilbert, 327 S.W.3d at

                                           8
126). “If we determine that only one party’s interpretation of the insurance policy is

reasonable, then the policy is unambiguous and the reasonable interpretation should

be adopted.” Nassar, 508 S.W.3d at 258. However, if “we determine that both

interpretations are reasonable, then the policy is ambiguous,” and “we must resolve

the uncertainty by adopting the construction that most favors the insured.”2 Id. Thus,

when undefined terms establish a limitation on coverage, and both the insurer and

insured proffer reasonable interpretations, we must adopt the insured’s

interpretation. Id.

III.   Pena’s summary judgment evidence raised a genuine question of material
       fact about whether the screened room was attached to the house or
       connected by “only a fence, utility line or similar connection.”

       A.     Nassar v. Liberty Mutual construed identical policy provisions.

       In Nassar v. Liberty Mutual Fire Insurance Co., 508 S.W.3d 254 (Tex. 2017),

the Texas Supreme Court applied the principle that the insured’s reasonable

interpretation of an insurance policy provision is favored. In Nassar, the Supreme

Court considered an insurance policy that included language identical to that at issue

in this case. Nassar, 508 S.W.3d at 255. The Nassars were homeowners who

challenged their insurer’s determination that a loss to fencing on their property




2
       “A policy is ambiguous if it is genuinely subject to more than one meaning after
       applying the pertinent rules of contract interpretation.” Nassar v. Liberty Mut. Fire
       Ins. Co., 508 S.W.3d 254, 258 (Tex. 2017).
                                             9
should be covered under their policy’s “other structures” provision as opposed to the

“dwelling” provision. Id.

      The Nassars’ property included “barns, outbuilding, and a system of fencing”

that spanned “over 4,000 linear feet,” and was comprised of multiple types of

fencing. Id. at 256. The Nassars contended that the fencing was attached to their

house. Id. The insurer argued that “simply connecting 4,000 feet of fencing to the

dwelling by four bolts does not attach the fencing to the dwelling.” Id. at 257. The

parties filed competing motions for summary judgment, and the trial court granted

summary judgment in favor of the insurer. Id. at 257.

      Coverage A of the Nassars’ policy provided:

      We cover:

             1.     the dwelling on the residence premises shown on the
                    declarations page including structures attached to the
                    dwelling.

             2.     other structures on the residence premises set apart from
                    the dwelling by clear space. This includes structures
                    connected to the dwelling by only a fence, utility line or
                    similar connection.
Id. The word “structure” was undefined, see id., and the Supreme Court looked to

definitions of both “structure” and “attach” to inform its understanding of these

provisions. Id. at 258. “Black’s Law Dictionary defines ‘structure’ as ‘[a]ny

construction, production, or piece of work artificially built up or composed of parts

purposefully joined together’. . . It further defines ‘attach’ as ‘[t]o annex, bind, or
                                          10
fasten.’” Id. (quoting BLACK’S LAW DICTIONARY (10th ed. 2014) (Structure;

Attach)). The Supreme Court concluded that the fencing itself was a structure

because it was artificially constructed and composed of parts purposefully joined

together, and that it was attached to the dwelling “either by being cemented to the

brick and slab of the house . . . or by ‘four bolts.’” Id.

       The Supreme Court also examined the interplay between the (A)(1) and (A)(2)

coverage provisions. Id. at 260. Coverage (A)(2) applies to structures set apart from

the dwelling by clear space. The Court explained that any connection or attachment

to a structure could “negate the clear space requirement,” in the absence of the

second sentence of (A)(2). See id. The Supreme Court postulated that “a stand-alone

barn on a residence premises set apart from the dwelling by clear space would clearly

be covered under subsection (2).” Id. However, without the second sentence in

subsection (2), a barn that was connected to the dwelling by only a fence” would be

a structure attached to the dwelling by the fence. Id. Thus, in the absence of the

second sentence in subsection (2), an insured “could simply use some fencing” to

attach his dwelling “to every barn, garage, or other building on the residence

premises” in order to obtain the more valuable coverage afforded under subsection

(1). Id.

       The Court thus concluded that the second sentence in subsection (2) prevents

an insured from extending the dwelling coverage to separate structures by


                                            11
connecting them only by a fence, utility line, or similar connection. See id. The

second sentence of (A)(2) “operates to prevent a fence (or similar connection)

attached to the dwelling from . . . caus[ing] structures attached to the fence to be

covered” under (A)(1). Id.

      In holding that the fence that was bolted or cemented to the Nassars’ house

was attached to the dwelling as a matter of law, the Supreme Court expressly

declined to determine “when a fence attached to a dwelling by another fence would

become an ‘other structure’ under the policy.” Id. at 261. The Court instead found

that this was a question of fact for the factfinder:

      On the undisputed facts in this record, a fact finder could reasonably
      determine that some of the 4,000 feet of fencing constructed of different
      materials and spanning six acres in a “network” across the Nassars’
      property is not part of the “structure attached to the dwelling.” For
      instance, a fact finder may determine that only the fencing of the type
      originally bolted to the dwelling is covered under subsection (1),
      whereas the cross fencing, garden fencing, and pens are covered as
      “other structures” under subsection (2). Just as a fact finder could be
      asked whether a barn is separated from the dwelling by “clear space,”
      a fact finder could be asked whether a structure—even a fence—is
      attached to the dwelling by a “fence, utility line or similar connection.”
Id.

      B.     Pena presented evidence that the foundation poured in 2013 was
             joined to both the house and the screened room.

      Pena maintains that the screened room was attached to the house by virtue of

the foundation poured in 2013. His summary-judgment evidence included

engineering plans for the foundation and a future house expansion as well as

                                           12
photographs showing the construction of the foundation. These photographs show

that the 2013 foundation was a structure because it was artificially constructed of

parts—include wood framing, rebar, and concrete—that were purposefully joined

together. See Nassar, 508 S.W.3d at 258 (quoting BLACK’S LAW DICTIONARY (10th

ed. 2014) (Structure)). The photographs also show that the 2013 foundation was

attached or bound to the foundation of the house and the screened room by concrete.

See id. (quoting BLACK’S LAW DICTIONARY (10th ed. 2014) (Attach)).

      C.    Summary-judgment evidence did not conclusively prove that the
            screened room was an “other structure.”

      The question in this case is whether the 2013 foundation was attached to the

house and therefore covered for $156,100, or whether it was separated from the

house by clear space and connected only by a fence, utility line, or similar

connection. Pena argues that the 2013 foundation was an attachment, and therefore

the screened room was attached to the house. Pena’s summary judgment evidence

shows that both the house and the screened room were joined to the 2013 slab

foundation by cement, rebar, and utility connections.

      TFPA argues that the logic employed by the Nassar barn hypothetical controls

the outcome here. See Nassar, 508 S.W.3d 261. It asserts that the 2013 foundation

is essentially a fence that connects the main house to the screened room just as the

fence connected the barn to the house in the Nassar hypothetical. However, the

hypothetical in Nassar illustrated the difference between a fence that is itself a

                                        13
structure that could be attached to the house (and covered under (A)(1)) and the

effect of that same fence connecting the house to a barn, which would be covered

under (A)(2) because it was connected to the house by a “fence.” This case would

be analogous to the Nassar hypothetical only if the 2013 foundation is considered to

be a “similar connection” to a fence or a utility line.

      TFPA asserts that the foundation is similar to a fence or utility connection, but

it does not explain how it is similar to either a fence or a utility connection. TFPA

urges that because Pena was using the slab foundation as a patio—a conclusion

TFPA reaches based on the presence of chairs and a trampoline on the slab in

photographs—it is a connection that is similar to a fence as a matter of law. TFPA

argues that the slab foundation was equivalent to a patio and that other courts have

held that patios and decks have constituted clear space. However, TFPA relies on

cases in which the facts were undisputed. See Dahms v. Nodak Mut. Ins. Co., 920
N.W.2d 293 (N.D. 2018); Porco v. Lexington Ins. Co., 679 F. Supp. 2d 432

(S.D.N.Y. 2009); Mentesana v. State Farm Fire & Cas. Co., No. 07-0456-CV-

WODS, 2008 WL 2225737 at *3 (W.D. Mo. May 28, 2008); Arch v. Nationwide

Mut. Fire Ins. Co., No. 88-5421, 1988 WL 122408 (E.D. Pa. Nov. 10, 1988).

      In Dahms, the trial court entered a take-nothing summary judgment in favor

of the insurer. 920 N.W.2d at 294. The Dahmses owned a two-story residence and a

detached two-story carriage house which was used as a garage. Id. After they


                                           14
purchased insurance, they constructed a deck between their house and the garage.
Id. at 295. The undisputed facts showed that the deck was attached to both the garage

and the house. Id. When the garage was destroyed by fire, the insurer paid the claim

as an “other structure,” and the Dahmses sued, arguing that the garage was attached

to the house by the deck. Id. The trial court granted summary judgment in favor of

the insurer, finding that the deck was similar to a fence or utility line “which connects

the garage to the dwelling but does not ‘attach’ it.” Id. The Supreme Court of North

Dakota cited Nassar and looked to cases from other jurisdictions in which the

insured had claimed that a concrete patio attached a structure to a dwelling. Id. at

297–98 (discussing Porco, Mentesana, and Arch). The court focused on the language

in these cases that suggested that the concrete patios were used to separate the

dwelling from the other structure and were functionally equivalent to a lawn. See id.

It held that the Dahmses’ deck was clear space, as a matter of law, because the deck

was a connection like a fence or a utility line. Id. at 299.

      In Porco, a homeowner sued his insurer asserting that damage to his

swimming pool should have been covered under the dwelling coverage provision of

his insurance policy. 679 F. Supp. 2d at 433. The facts were undisputed: the pool

was separated from the dwelling by a patio, steps, and a pool deck. Id. at 437. The

plaintiff had argued that the house was connected to the patio, which was connected

to the steps, which were connected to the pool deck, which was connected to the


                                           15
pool, making the pool connected to the house. Id. at 438. Based on the undisputed

facts of this configuration, the court concluded that the pool was too far removed

from a direct connection to the house to be considered attached to the dwelling. Id.

      In Mentesana, a homeowner sued his insurer asserting that his in-ground

swimming pool and adjacent man-made waterfall should be afforded “dwelling”

coverage after they were damaged by a hailstorm. 2008 WL 2225737, at *1. The

plaintiff argued that the swimming pool and waterfall were attached to the dwelling

because they were “surrounded by a six foot tall concrete wall,” which rested “upon

a poured concrete foundation” that was “permanently affixed to the poured concrete

foundation of the house.” Id. at *2. The undisputed summary-judgment evidence

showed that the pool wall “serve[d] the purposes of separating Plaintiff’s back yard

from surrounding land and providing security and privacy.” Id. at *3. Because it was

serving as a fence, the court concluded that it was “the type of connection

contemplated” by the policy to be similar to a fence or a utility line. Id.

      In Arch, another summary-judgment appeal, the parties stipulated to the facts,

which were not in dispute. 1988 WL 122408, at *1. The plaintiffs sued their insurer

for a determination that damages to their swimming pool, concrete decking, and

concrete patio should be covered under the “dwelling” coverage as structures

attached to the dwelling. Id. The pool was approximately 12 feet from the house with

a concrete patio between the house and the pool. Id. The court determined that the


                                          16
“dwelling and pool are indeed separated by the twelve feet of clear space provided

by the patio.” Id. at *2. Noting that the question presented was a unique issue that

should be determined on its own facts, the court opined that a “patio is not akin to a

party wall which serves the function of attaching a garage, for example, to a

dwelling. Rather a patio merely comprises part of one’s yard as does any lawn or

garden.” Id. at *3. The patio at issue in the case “could have just as easily consisted

of such a lawn or garden.” Id.

      The cases TFPA relies on do not support a conclusion that every patio-like

structure in the backyard of a house is a connection that is similar to a fence. Instead,

each of the cited cases relied on its particular facts and concluded that the structure

the insured asserted was an attachment was actually used to separate the dwelling

from another structure. See Dahms, 920 N.W.2d at 299 (garage separated from

dwelling by deck); Porco, 679 F. Supp. 2d at 437 (pool separated from dwelling by

patio, steps, and pool deck); Mentesana, 2008 WL 2225737, at *3 (pool wall

separated pool and waterfall from backyard and provided security and privacy);

Arch, 1988 WL 122408, at *2 (patio separated dwelling and pool). Likewise, we

must rely on the particular facts present in this case.

      The summary-judgment evidence here does not conclusively prove that

Pena’s screened room was an “other structure” under the language of the policy. The

summary-judgment evidence shows that the 2013 foundation is in some ways like


                                           17
an attachment, i.e., cement is used to join the foundations together, and it is in other

ways like a connection, i.e., the slab foundation included plumbing and electrical

connections between the house and the screened room. Just as a factfinder could be

asked whether a fence is attached to a dwelling “only by a fence, utility line or similar

connection,” see Nassar, 508 S.W.3d at 261, a factfinder could be asked whether the

screened room was attached to Pena’s house or connected “only by a fence, utility

line or similar connection.” Because there is a genuine question of material fact

about whether the screened room is an “other structure” or attached to the dwelling,

we hold that the trial court erred by granting summary judgment in favor of TFPA.

                                      Conclusion

      We reverse the judgment of the trial court, and we remand for further

proceedings.




                                                Peter Kelly
                                                Justice

Panel consists of Justices Lloyd, Kelly, and Landau.




                                           18